Response to Amendment
This action is responsive to the Amendment filed on 12/15/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 5-7, 9-14, 17-20 are pending in the case.  Claims 1, 14, and 20 are independent claims. Claims 2-4, 8, and 15-16 are canceled.

Priority
No priorities are claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 11-14, 17-20 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Mannby US 20190303298 A1, (hereinafter Mannby) in view of Tunning et al. US 20090288035 A1, (hereinafter Tunning).

As to independent claim 1, Duursma teaches:
A computing system comprising: 
server configured to run sessions and provide a hosted application during the sessions, with the hosted application including user interface (UI) elements (See Fig. 3 with Col. 3 lines 49-57 server node can be multiple servers supporting multiple clients and can hosts multiple applications [i.e. virtualization server configured run virtual machine sessions…]. See Fig. 3 with Col. 7 lines 20-30 server node executes e.g. notepad application with multiline edit box and current input position information [i.e., hosted application including UI elements]); and 
at least one client computing device configured to access the hosted application during one of the sessions with said server so as to receive the UI elements (See Fig. 3 launch application 40 causes client to access server to start application execution 44, and see with Col. 7 lines 20-30 after executing notepad application, server sends to the client UI element current input position information [i.e., receive UI elements]), and configured to perform the following: 
display at least a portion of the UI elements as local virtual UI elements (See Fig. 4 with Col. 8 lines 29-35 Microsoft Word app UI elements are displayed.), 
apply user input to one of the local virtual UI elements in focus (See Fig. 4 with Col. 8 lines 40-47 current cursor position is used to select an icon in focus.), 
generate a local virtual UI element graphics overlay for display corresponding to a predicted response to the user input (See Fig. 4 with Col. 8 lines 55-60 generate a predicted response in the form of a drop down menu.), and 
send the user input to said server (See Fig. 4 with Col. 8 lines 58-59 transmit to the server the input.), and
receive from the server an updated UI element graphics corresponding to an actual response to the user input (See Fig. 4 with Col. 8 lines 63-65 server produces the actual response and sends it.) and replace at least a portion of the local virtual UI element graphics overlay that includes at least a portion of the content with the received updated UI element content (See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response).
Duursma does not teach that the server cited above is a virtualization server, in other words: a virtualization server configured to run virtual machine sessions and provide a hosted application during the virtual machine sessions;
at least one client computing device configured to access the hosted application during one of the virtual machine sessions with said virtualization server so as to receive the vertically or horizontally scrollable content;
Remington teaches: a virtualization server configured to run virtual machine sessions and provide a hosted application during the virtual machine sessions (See Fig. 1 with [0109] orchestration server 102 can be a virtual machine. Then see Fig. 2 with [0043] the virtualization server 102 is running several virtual machine sessions 206a-c and each session has a hosted application 207a-c. Each secure container is a virtual machine session because: see [0023] – “The secure container 103 may be implemented using any mechanism that provides security isolation, such as containerization offered by Docker Inc.'s "Docker" software platform, which provides operating-system-level virtualization across operating system platforms using a "light weight" virtualization solution (containers share an operating system kernel), or more traditional virtualization products (virtual machine implementations) offered for example by third parties.”);
at least one client computing device configured to access the hosted application during one of the virtual machine sessions with said virtualization server so as to receive the vertically or horizontally scrollable content (See [0023] – “The web application 105 may be a web browser” and see with Figs. 1-2. The hosted applications 207a-c may be web browser application. See also [0049], [0056], [0071] which all suggests that the web browser page can be scrolled. See [0060] which says the page has text. See [0027] receive request for homepage and see Fig. 4, home page is scrollable);
(See Remington [0071]).
Duursma as modified does not teach: generate a local virtual UI element graphics overlay based on an estimated latency between said virtualization server and said at least one client computing device.
Mannby teaches: generate a local virtual UI element graphics overlay based on an estimated latency between said virtualization server and said at least one client computing device (See Fig. 5 with [0034] teaches a method of deciding whether to obtain predictive text from a local cache based on the server response latency being higher than the expected time that the user will be entering another character; otherwise if the server response latency is lower than the expected time of next user input, then obtain predictive text from the server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include generate a predictive response based on estimated latency between server and client as taught by Mannby. Motivation to do so would be for improving user experience by lowering latencies related to response to user input (See Mannby [0001]).
Duursma as modified does not teach, particularly the underlined limitations: user interface (UI) elements having vertically or horizontally scrollable content that includes text or graphics; and
receive the vertically or horizontally scrollable content;
display at least a portion of the scrollable content as local virtual UI elements, 
apply user input to scroll the portion of the scrollable content in focus, 
cache scrollable content that is positioned adjacent to the portion of the scrollable content being scrolled that is not in focus, 
cached scrollable content for display corresponding to a predicted response to the user input, 
receive from the server an updated UI element graphics that includes scrollable content corresponding to an actual response to the user input and replace at least a portion of the local virtual UI element graphics overlay that includes at least a portion of the cached scalable content with the received updated UI element graphics that includes scrollable content.
Tunning teaches: the hosted application including user interface (UI) elements having vertically or horizontally scrollable content that includes text or graphics (See Fig. 4 with [0023] – scrollable views in a client/server application includes text and graphics); and
receive the vertically or horizontally scrollable content (See Fig. 1 step 103 with [0022] – “The client computer requests this generic text and graphics data from the server computer and stores the data locally in its own memory”, and also see [0027] the client computer also requests non-generic text and graphics data);
display at least a portion of the scrollable content as local UI elements (See Fig. 1 step 105 with [0028] display the cached data corresponding to the starting view, in other words only a portion is displayed) , 
apply user input to scroll the portion of the scrollable content in focus (See Fig. 1 step 106 with [0029] wheel movement indicates scroll operation), 
cache scrollable content that is positioned adjacent to the portion of the scrollable content being scrolled that is not in focus (See Fig. 1 step 104 with [0028] cache the received data from the server, including data not in focus on the screen), 
generate a local virtual UI element graphics overlay that includes at least a portion of the cached scrollable content for display corresponding to a predicted response to the user input (See Fig. 1 step 107 with [0029] – “Initially, the views will be the generic data and the non-generic data corresponding to the homepage or start screen. However, additional non-generic data will subsequently be cached and rendered for display according to steps 108-112”. It is interpreted that the claimed predicted response means displaying generic data initially, and the downloading of non-generic data for bolstering the generic data is the replacing with actual response), 
receive from the server an updated UI element graphics that includes scrollable content corresponding to an actual response to the user input and replace at least a portion of the local UI element graphics overlay that includes at least a portion of the cached scalable content with the received updated UI element graphics that includes scrollable content (See Fig. 1 step 109 with [0030] – “The non-generic data corresponds to the particular view at the point where the scroll wheel stopped at.”, in other words when scrolled to a particular view, the particular view will initially display generic data, and while the particular view is being displayed, retrieving non generic data from the server to bolster the particular view. In regards to the claimed replacing, it is interpreted that initially displaying a generic view, and then adding non-generic elements to that generic view is considered replacing the generic view with a non-generic view. Also see [0007] – “This additional information is then rendered for display as part of that view”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include the method of caching generic scrollable UI elements for initial display while waiting for richer non-generic elements to bolster the initial display as taught by Tunnings. Motivation to do so would be for “In this manner, the user can quickly and smoothly scroll through the views without having to wait for data to be requested and retrieved from the server” (See Tunning [0007]).

As to dependent claim 5, Duursma as modified teaches all the limitations of claim 1 as cited above.

However, calculating an average latency and using it as an estimated latency is notoriously well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include taking the average of the latency values over time to use it as an estimated latency value. Motivation to do so would be for improving user experience by lowering latencies related to response to user input (See Mannby [0001]).

As to dependent claim 7, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: metadata associated with the UI elements (See Duursma Col. 4 lines 29-39 – “The response can include information that defines the display of the character "T" on the screen of the client node 10, including current input position information and font information”, thus font information is interpreted to be metadata for the current input position).
Duursma does not teach that the UI elements are scrollable content.
Remington teaches: scrollable content (See [0071] cached webpages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include the method of caching generic scrollable UI elements as taught by Remington; the combination would have suggested to one of ordinary skill in the art to modify Duursma to incorporate scrollable UI elements. Motivation to do so would be for reducing latency when scrolling in a virtualized display (See Remington [0071]).

claim 9, Duursma as modified teaches all the limitations of claim 7 as cited above.
Duursma does not teach: wherein the scrollable content includes at least one of grid item, table item, spreadsheet item, list item, and data item.
Remington further teaches: wherein the scrollable content includes at least one of grid item, table item, spreadsheet item, list item, and data item (See [0060] text is data item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include the method of caching generic scrollable UI elements as taught by Remington; the combination would have suggested to one of ordinary skill in the art to modify Duursma to incorporate scrollable UI elements. Motivation to do so would be for reducing latency when scrolling in a virtualized display (See Remington [0071]).

As to dependent claim 11, Duursma as modified teaches all the limitations of claim 7 as cited above.
Duursma further teaches: wherein the metadata includes at least one of UI automation properties and events retrieved from the hosted application (See Col. 4 lines 29-39 – “The response can include information that defines the display of the character "T" on the screen of the client node 10, including current input position information and font information”, thus the information is interpreted to be events from the hosted application).

As to dependent claim 12, Duursma as modified teaches all the limitations of claim 1 as cited above.

Remington further teaches: wherein the scrollable content comprises at least one of vertically scrollable content and horizontally scrollable content that includes a scroll pattern and at least one of a text pattern ([0060] text), grid pattern, table pattern, spreadsheet pattern, and a list pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include the method of caching generic scrollable UI elements as taught by Remington; the combination would have suggested to one of ordinary skill in the art to modify Duursma to incorporate scrollable UI elements. Motivation to do so would be for reducing latency when scrolling in a virtualized display (See Remington [0071]).

As to dependent claim 13, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein the local virtual UI element graphics overlay is deleted based on one or more of replacing said local virtual UI element graphics overlay with the received updated UI element graphics (See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response), hosted application process terminating, hosted application window closing, hosted application UI element getting out of focus, hosted application UI element becoming hidden, hosted application UI element being deleted, heuristics specific to receiving the hosted application UI element, and policies associated with displaying the received hosted application UI element.

As to independent claim 14, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 12 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 13 as cited above.

As to independent claim 20, it is rejected under similar rationale as claim 1 as cited above.

Claims 6 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Mannby US 20190303298 A1, (hereinafter Mannby) in view of Tunning et al. US 20090288035 A1, (hereinafter Tunning) in view of Uemura US 20180373403 A1, (hereinafter Uemura).

As to dependent claim 6, Duursma teaches all the limitations of claim 1 as cited above.
Duursma teaches the local virtual UI element graphics overlay, the received updated UI element graphics, but Duursma as modified does not teach: wherein the replacement of the local virtual UI element graphics overlay with the received updated UI element graphics is performed by hiding the said local virtual UI element graphics overlay and unveiling the said received updated UI element graphics underneath the said local virtual UI element graphics overlay.
Uemura, as a teaching reference, teaches: wherein the replacement of the first graphics overlay with the second graphics is performed by hiding the said first graphics overlay and unveiling the said second graphics underneath the said first graphics overlay (See [0027] teaching a graphical animation technique where a first image fades out while a second image fades in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overwriting step taught by Duursma and substitute it with the graphical animation technique of fading a new graphic in while fading an old graphic out as taught by Uemura. Motivation to do so would be for improving the user experience with intuitive recognition (See Uemura [0004]).

Claims 10 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Mannby US 20190303298 A1, (hereinafter Mannby) in view of Tunning et al. US 20090288035 A1, (hereinafter Tunning) in view of Alsina US 20170359282 A1, (hereinafter Alsina).

As to dependent claim 10, Duursma as modified teaches all the limitations of claim 7 as cited above.
Duursma as modified does not teach: wherein the metadata includes encrypted text.
Alsina teaches: wherein the metadata includes encrypted text (See [0009] encrypt the text before sending it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include method of encrypt text before sending it as taught by Alsina. Motivation to do so would be for security.

Response to Arguments
The double patenting rejection is withdrawn due to the terminal disclaimer filed 12/15/2020. 
Applicant’s amendments and arguments pertaining to the previous 103 rejections have been considered but are moot in view of the new ground of rejections cited above. The amendments necessitate the new ground of rejections because the amendments recite that the replacing is performed on the overlay which has cached scalable content, and the overlay is replaced with the received updated UI element graphics which includes scrollable content.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday-Friday 11 a.m. to 7:30 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9845.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        



/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171